544 F.2d 751
BOARD OF EDUCATION OF CHARLES COUNTY, MARYLAND, Appellant,v.ST. PAUL FIRE AND MARINE INSURANCE COMPANY et al., Appellees.
No. 76-1177.
United States Court of Appeals,Fourth Circuit.
Argued Oct. 6, 1976.Decided Nov. 3, 1976.

E. Stephen Derby, Baltimore, Md.  (Edward S. Digges, Jr., Edward S. Digges, Sr., Baltimore, Md., on brief), for appellant.
George M. Radcliffe, Baltimore, Md., for appellees.
Before RUSSELL, WIDENER and HALL, Circuit Judges.
PER CURIAM:


1
With the addition that we note that previous policies of fire insurance, not here renewed, had provisions concerning sprinkling systems, but not including the clause in contention here, we affirm on the opinion of the district judge. 420 F. Supp. 491, (D.Md.1976).


2
AFFIRMED.